DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 06/06/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
(paragraph 0054, lines 8-9) “the insert rings (17a, 17b)” should be changed to “the insert rings (5a, 5b)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Petegem et al. (2017/0254176).
As concerns claims 1, 7 and 13, van Petegem shows a steam diverter apparatus (300) for forming part of a downhole tubing string (Fig. 1), the apparatus comprising: (a) a tubular housing (302, 312) defining an axially extending central bore for communication of fluid with the tubing string, and at least one transversely extending port (310) for communication of steam from the bore to outside of the housing (Fig. 4, 5A & 5B); (b) a shift sleeve (304) removably disposed within the bore, and moveable relative to the housing between a closed position and an open position wherein the shift sleeve prevents and permits, respectively, communication of steam through the at least one port from the bore to outside of the housing (Fig. 4, 5A & 5B); and (c) at least one insert ring (306, 308) removably attached to the housing, and disposed concentrically within the bore, and axially in line with the shift sleeve, wherein the shift sleeve and the at least one insert ring have a minimum inner diameter that are substantially the same (Fig. 4, 5A & 5B).
As concerns claims 2, 8 and 14, van Petegem shows wherein the at least one insert ring defines a release profile (340) for actuating radial retraction of a key of a position shifting tool when the release profile is engaged by the position shifting tool (Fig. 4, 5A & 5B).
As concerns claims 4, 10 and 16, van Petegem shows wherein the at least one insert ring (306, 308) abuts an internal shoulder of the housing when attached to the housing (Fig. 4, 5A & 5B).
As concerns claims 5, 11 and 17, van Petegem shows wherein the at least one insert ring comprises an upper insert ring (306) and a lower insert ring (308), wherein the shift sleeve is disposed axially between the upper insert ring and the lower insert ring (Fig. 4, 5A & 5B).
As concerns claims 6, 12 and 18, van Petegem shows wherein the housing comprises an upper housing (302) and a lower housing (312) removably attached to the lower housing, wherein the upper insert ring (306) is removably attached to the upper housing, and wherein the lower insert ring (308) is removably attached to the lower housing (Fig. 4, 5A & 5B).

Claims 1, 3, 4, 7, 9, 10, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Churchill (2012/0073828).
As concerns claims 1, 7 and 13, Churchill shows a diverter apparatus (20) for forming part of a downhole tubing string (paragraph 0181), the apparatus comprising: (a) a tubular housing (22) defining an axially extending central bore for communication of fluid with the tubing string, and at least one transversely extending port (28) for communication of fluid from the bore to outside of the housing (Fig. 1 & 2); (b) a shift sleeve (30) removably disposed within the bore, and moveable relative to the housing between a closed position and an open position wherein the shift sleeve prevents and permits, respectively, communication of fluid through the at least one port from the bore to outside of the housing (Fig. 1 & 2); and (c) at least one insert ring (38) removably attached to the housing, and disposed concentrically within the bore, and axially in line with the shift sleeve, wherein the shift sleeve and the at least one insert ring have a minimum inner diameter that are substantially the same (Fig. 1 & 2).
As concerns claims 3, 9 and 15, Churchill shows wherein the at least one insert ring (38) is removably attached to the housing (22) by a threaded connection (paragraph 0183; inherent that the nut would have external threads to be removably attached to the body in order for the nut to retain the upper end of the sleeve).
As concerns claims 4, 10 and 16, Churchill shows wherein the at least one insert ring abuts an internal shoulder of the housing when attached to the housing (Fig. 1 & 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679